DETAILED ACTION
	Claims 1, 9, 12, and 18 are amended. Claims 1-20 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger (U.S. Patent No. 6751493) in view of Stone (U.S. Patent Application Publication No. 20170303808) and in further view of Silver (U.S. Patent Application Publication No. 20170281925).
	Regarding claim 1, Wenger teaches a system for monitoring medical conditions (Fig. 1), the system comprising: a conformable medical monitoring device (Col. 8, lines 24-28; Fig. 1), comprising: a first substrate layer, wherein the first substrate layer is conductive (Col. 10, lines 9-32; Fig. 1; while the polyethylene terephthalate (PET) substrate is not conductive, the conductive ink layers that are disposed on this substrate are conductive, which is still a part of the first substrate) and comprises an electronics module, a plurality of signal traces and at least one electrode (Col. 8, lines 24-34; Fig. 1), wherein one or more of the plurality of signal traces electrically couple the at least one electrode to the electronics module (Col. 8, lines 24-34; Fig. 1); a second substrate layer positioned over the electronics module, the first substrate layer, or any combination thereof (Col. 10, lines 9-32; Fig. 1), wherein the second substrate layer is configured to insulate the electronics module, the first substrate layer, or any combination thereof (Col. 10, lines 9-32; Fig. 1); and an adjustable system coupled to the first substrate layer, wherein the adjustable system is configured to change a position of the at least one electrode relative to the electronics module (Fig. 1 and 2, elements 5 and 6).
	Wenger does not teach a third substrate layer positioned over the second substrate layer, wherein the third substrate layer is configured to reduce electromagnetic interference wherein the third substrate layer is conductive.
	Stone, in a similar field of endeavor, teaches a third substrate layer positioned over the second substrate layer, wherein the third substrate layer is configured to reduce electromagnetic interference wherein the third substrate layer is conductive ([0043, 0045]; Fig. 1, element 16; it is stated that in Wenger that there are at least two substrate layers where the first layer is conductive and the second layer is one that insulates the first layer, and it is stated that the system can comprise several layers. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include a third substrate layer positioned over the second substrate layer, wherein the third substrate layer is configured to reduce electromagnetic interference wherein the third substrate layer is conductive as taught by Stone in the system of Wenger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Wenger and Stone do not teach wherein the one or more of the plurality of signal traces is in a spiral arrangement that is to unwind when the one or more of the plurality of signal traces is extended along a lateral axis.
	Silver, in a similar field of endeavor, teaches wherein the one or more of the plurality of signal traces is in a spiral arrangement that is to unwind when the one or more of the plurality of signal traces is extended along a lateral axis ([0114]; Fig. 11A).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wenger and Stone to where the one or more of the plurality of signal traces is in a spiral arrangement that is to unwind when the one or more of the plurality of signal traces is extended along a lateral axis as taught by Silver in order to allow the user to have a greater positional range to use the device on a patient, thus increasing the efficiency of the device and the use of the device.
Regarding claim 2, the combination of Wenger, Stone, and Silver teaches all the elements of the claimed invention as stated above.

Regarding claim 3, the combination of Wenger, Stone, and Silver teaches all the elements of the claimed invention as stated above.
Wenger further teaches wherein changing the position comprises changing between a folded configuration and an unfolded configuration of the plurality of signal traces (Fig. 1 and 2, element 23).
Regarding claim 4, the combination of Wenger, Stone, and Silver teaches all the elements of the claimed invention as stated above.
Wenger further teaches wherein the electronics module comprises one or more LED lights, one or more sensors, one or more thermistors, one or more transceivers, or any combination thereof (Col. 8, lines 24-28; Fig. 1, element 15).
Regarding claim 5, the combination of Wenger, Stone, and Silver teaches all the elements of the claimed invention as stated above.
Wenger further teaches wherein a laminated adhesive layer is configured to facilitate attachment of the second substrate layer to the first substrate layer, facilitate attachment of third substrate layer to the second substrate layer, or any combination thereof (Col. 8, lines 24-34).
Regarding claim 7, the combination of Wenger, Stone, and Silver teaches all the elements of the claimed invention as stated above.
Wenger further teaches wherein one or both of the plurality of signal traces and the at least one electrode are printed on the first substrate layer (Col. 9, lines 55-65; Fig. 1).
Regarding claim 12, Wenger teaches a method for manufacturing a printed lead set with an electronics module for use in a medical monitoring device, wherein the method comprises: printing a plurality of conductive signal traces and a plurality of electrodes on a first conformable substrate layer 
Wenger does not teach applying a third shielding substrate layer over the second shielding substrate layer, wherein the third shielding substrate layer is configured to shield the first conformable substrate layer, the second shielding substrate layer, the plurality of conductive signal traces, the plurality of electrodes, or any combination thereof from electromagnetic interference, and wherein the third shielding substrate layer is conductive. 
Stone teaches applying a third shielding substrate layer over the second shielding substrate layer, wherein the third shielding substrate layer is configured to shield the first conformable substrate layer, the second shielding substrate layer, the plurality of conductive signal traces, the plurality of electrodes, or any combination thereof from electromagnetic interference ([0043, 0045]; Fig. 1, element 16; it is stated that in Wenger that there are at least two substrate layers where the first layer is conductive and the second layer is one that insulates the first layer, and it is stated that the system can comprise several layers. Combining the electromagnetic shield layer as taught by Stone with the conductive layer already having an insulating layer disposed on the first conductive layer would result in the electromagnetic shield layer becoming a third substrate layer). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include applying a third shielding substrate layer over the second shielding substrate layer, wherein the third shielding substrate layer is configured to shield the first conformable substrate layer, the second shielding substrate layer, the plurality of conductive signal traces, the plurality of electrodes, or any combination 
Wenger and Stone do not teach wherein the one or more of the plurality of signal traces is in a spiral arrangement that is to unwind when the one or more of the plurality of signal traces is extended along a lateral axis.
	Silver, in a similar field of endeavor, teaches wherein the one or more of the plurality of signal traces is in a spiral arrangement that is to unwind when the one or more of the plurality of signal traces is extended along a lateral axis ([0114]; Fig. 11A).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wenger and Stone to where the one or more of the plurality of signal traces is in a spiral arrangement that is to unwind when the one or more of the plurality of signal traces is extended along a lateral axis as taught by Silver in order to allow the user to have a greater positional range to use the device on a patient, thus increasing the efficiency of the device and the use of the device.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger in view of Stone, in view of Silver, in view of Khanum et al. (“Evaluation of electromagnetic interference shielding using Poly(3,4-ethylenedioxythiophene) Polystyrene sulfonate blend”), and in further view of Virtanen (U.S. Patent Application Publication No. 20180168507).
Regarding claim 6, the combination of Wenger, Stone, and Silver teaches all the elements of the claimed invention as stated above.
Wenger, Stone, and Silver do not teach wherein the third substrate layer comprises poly(3,4-ethlenedioxythiophene) (PEDOT:PSS).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of poly(3,4-ethlenedioxythiophene) (PEDOT:PSS) material of Khanum for the electromagnetic interference shielding layer material of modified Wenger. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Wenger, Stone, Silver, and Khanum do not teach where the second substrate layer is a thermoplastic polyurethane (TPU) substrate.
Virtanen, in a similar field of endeavor, teaches where the second substrate layer is a thermoplastic polyurethane (TPU) substrate ([0036]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of thermoplastic polyurethane material for the insulating layer of Virtanen for the insulating layer of modified Wenger. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger in view of Stone, in view of Silver, and in further view of Yang (U.S. Patent Application Publication No. 20140343392).
Regarding claim 8, the combination of Wenger, Stone, and Silver teaches all the elements of the claimed invention as stated above.

Yang, in a similar field of endeavor, teaches wherein a first electrode of the at least one electrode is in electrical communication with an amplifier input, wherein a passive filter is applied to the amplifier input to achieve a target attenuation ([0277]; Fig. 27).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein a first electrode of the at least one electrode is in electrical communication with an amplifier input, wherein a passive filter is applied to the amplifier input to achieve a target attenuation as taught by Yang in the system of Wenger, Stone, and Silver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger in view of Stone, in view of Silver, and in further view of Yoshioka (U.S. Patent Application Publication No. 20150374251).
Regarding claim 10, the combination of Wenger, Stone, and Silver teaches all the elements of the claimed invention as stated above.
Wenger, Stone, and Silver do not teach a plurality of diodes configured to electrically couple the plurality of signal traces to the third substrate layer.
Yoshioka, in a similar field of endeavor, teaches wire units that electrically couple electrode units and a substrate layer ([0153]; Fig. 26B; these wires are able to allow for current to pass through them to electrically connect two separate components to one another).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger in view of Stone, in view of Silver, in view of West (U.S. Patent No. 5933307), and in further view of Rowlandson (U.S. Patent Application Publication No. 20080312522).
Regarding claim 11, the combination of Wenger, Stone, and Silver teaches all the elements of the claimed invention as stated above.
Wenger, Stone, and Silver do not teach a printed spark gap between the plurality of signal traces and the third substrate layer to provide a controlled path for electrical breakdown.
West teaches a printed spark gap between conductors and a substrate (Fig. 5A, elements 100, 200, 300, 400). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include a printed spark gap between conductors and a substrate as taught by West in the system of Wenger, Stone, and Silver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wenger, Stone, Silver, and West do not teach that the spark gap is between plurality of signal traces and the third substrate layer.
Rowlandson, in a similar field of endeavor, teaches an open gap/recess ([0030]; element 30) that resides between signal trace elements (element 22) and the shielding substrate (element 26). 
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger in view of Stone, in view of Silver, and in further view of McGrane (U.S. Patent Application Publication No. 20170019988).
Regarding claim 13, the combination of Wenger, Stone, and Silver teaches all the elements of the claimed invention as stated above.
Wenger, Stone, and Silver do not teach using stiffening carriers configured to maintain the second shielding substrate layer in a planar configuration during the printing.
McGrane, in a similar field of endeavor, teaches using stiffening carriers configured to maintain the second shielding substrate layer in a planar configuration during the printing ([0009]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to maintain the second shielding substrate layer in a planar configuration during the printing as taught by McGrane in the system of Wenger, Stone, and Silver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger in view of view of Stone, in view of Silver, and in further view of Virtanen (U.S. Patent Application Publication No. 20180168507).
Regarding claim 14, the combination of Wenger, Stone, and Silver teaches all the elements of the claimed invention as stated above.
Wenger, Stone, and Silver do not teach applying one or more additional shielding substrate layers under or over the first conformable substrate layer, the second shielding substrate layer, the third shielding substrate layer, or any combination thereof.
Virtanen teaches applying one or more additional shielding substrate layers under or over the first conformable substrate layer, the second shielding substrate layer, the third shielding substrate layer, or any combination thereof ([0036]; Fig. 4C, elements 25, 26).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to apply one or more additional shielding substrate layers under or over the first conformable substrate layer, the second shielding substrate layer, the third shielding substrate layer, or any combination thereof as taught by Virtanen in the system of Wenger, Stone, and Silver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger in view of Stone, in view of Silver, in view of Khanum et al., and in further view of Kim et al. 2012 (Controlled electro-spray deposition of highly conductive PEDOT:PSS films, Solar Energy Materials and Solar Cells, Volume 98, March 2012, Pages 39-45).
Regarding claim 15, the combination of Wenger, Stone, and Silver teaches all the elements of the claimed invention as stated above.
Wenger, Stone, and Silver do not teach wherein applying the third shielding substrate layer comprises poly(3,4-ethlenedioxythiophene) over the second shielding substrate layer.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of applying the third shielding substrate layer comprises poly(3,4-ethlenedioxythiophene) over the second shielding substrate layer of Khanum for the third substrate layer of modified Wenger. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Wenger, Stone, Silver, and Khanum do not teach spraying the poly(3,4-ethlenedioxythiophene) during application. 
Kim teaches spraying the poly(3,4-ethlenedioxythiophene) during application (Abstract). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include spraying the poly(3,4-ethlenedioxythiophene) during application. as taught by Kim in the system of Wenger, Stone, Silver, and Khanum, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger in view of Stone, in view of Silver, in view of Virtanen (U.S. Patent Application Publication No. 20180168507), and in further view of Peterson (U.S. Patent Application Publication No. 20140066741).
Regarding claim 16, the combination of Wenger, Stone, and Silver teaches all the elements of the claimed invention as stated above.

Virtanen teaches printing a plurality of resistors on the first conformable substrate layer ([0034]; it would be obvious to one of ordinary skill in the art to duplicate and print more than one resistor on the substrate layer).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to print a plurality of resistors on the first conformable substrate layer as taught by Virtanen in the system of Wenger, Stone, and Silver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wenger, Stone, Silver, and Virtanen do not teach wherein each of the plurality of resistors comprise a dielectric gap positioned a suitable distance away from a high voltage lead.
Peterson, in a similar field of endeavor, teaches a dielectric gap positioned a suitable distance away from a high voltage lead ([0017]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to introduce a dielectric gap positioned a suitable distance away from a high voltage lead as taught by Peterson in the system of Wenger, Stone, Silver, and Virtanen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger in view of view of Stone, in view of Silver, and in further view of Kaib (U.S. Patent Application Publication No. 20110288605).
Regarding claim 17, the combination of Wenger, Stone, and Silver teaches all the elements of the claimed invention as stated above.
Wenger, Stone, and Silver do not teach printing the second shielding substrate layer on the portions of each of the plurality of signal traces not in contact with the first conformable substrate layer.
Kaib, in a similar field of endeavor, teaches an insulating layer on lead wires that are not in contact with the first substrate layer ([0066]; Fig. 1A, 1B, element 10, 15).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to print the second shielding substrate layer on the portions of each of the plurality of signal traces not in contact with the first conformable substrate layer as taught by Kaib in the system of Wenger, Stone, and Silver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger in view of Stone, in view of Silver, in view of Virtanen, and in further view of Ortiz (U.S. Patent Application Publication No. 20190175094).
Regarding claim 18, Wenger teaches a conformable medical monitoring device (Col. 8, lines 24-28; Fig. 1), comprising: a first substrate layer, wherein the first substrate layer is conductive (Col. 10, lines 9-32; Fig. 1; while the polyethylene terephthalate (PET) substrate is not conductive, the conductive ink layers that are disposed on this substrate are conductive, which is still a part of the first substrate) and comprises an electronics module, a plurality of signal traces, and at least one electrode (Col. 8, lines 24-34; Fig. 1), wherein one or more of the plurality of signal traces electrically couple the at least one electrode to the electronics module (Col. 8, lines 24-34; Fig. 1); a second substrate layer positioned over the electronics module, the first substrate layer, or any combination thereof (Col. 10, lines 9-32; Fig. 1).
Wenger does not teach a third substrate layer, wherein the third substrate layer is conductive.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to include a third substrate layer, wherein the third substrate layer is conductive as taught by Stone in the system of Wenger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wenger and Stone do not teach wherein the one or more of the plurality of signal traces is in a spiral arrangement that is to unwind when the one or more of the plurality of signal traces is extended along a lateral axis.
	Silver, in a similar field of endeavor, teaches wherein the one or more of the plurality of signal traces is in a spiral arrangement that is to unwind when the one or more of the plurality of signal traces is extended along a lateral axis ([0114]; Fig. 11A).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wenger and Stone to where the one or more of the plurality of signal traces is in a spiral arrangement that is to unwind when the one or more of the plurality of signal traces is extended along a lateral axis as taught by Silver in order to allow the user to have a greater positional range to use the device on a patient, thus increasing the efficiency of the device and the use of the device.
Wenger, Stone, and Silver do not teach printing at least one resistor on a substrate layer.
Virtanen teaches printing at least one resistor on a substrate layer ([0034]).

Wenger, Stone, Silver, and Virtanen do not teach a resistor carrier configured to hold at least one resistor in place and fix the second substrate layer to a third substrate layer.
Ortiz, in a similar field of endeavor, teaches a resistor carrier configured to hold at least one resistor in place and fix the second substrate layer to a third substrate layer ([0039]; element 370 is able to hold elements 380 and 312 in place, which act in the same way that substrates do. Combined with the substrate with a resistor printed on as taught earlier by Virtanen, the clamp would additionally be able to hold the resistor in place).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include a resistor carrier configured to hold at least one resistor in place and fix the second substrate layer to a third substrate layer as taught by Ortiz in the system of Wenger, Stone, Silver, and Virtanen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19, Wenger, Stone, Silver, Virtanen, and Ortiz teach all the elements of the claimed invention as stated above.
Wenger, Stone, Silver, and Ortiz do not teach one or more shielding substrate layers positioned between the first and second substrate layer, between the second and third substrate layer, or any combination thereof.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to include one or more shielding substrate layers positioned between the first and second substrate layer, between the second and third substrate layer, or any combination thereof as taught by Virtanen in the system of Wenger, Stone, Silver, and Ortiz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20, Wenger, Stone, Silver, Virtanen, and Ortiz teach all the elements of the claimed invention as stated above.
Wenger, Silver, Virtanen, and Ortiz do not teach wherein the third substrate layer is positioned over the second substrate layer, wherein the third substrate layer is configured to reduce electromagnetic interference caused by a voltage pulse.
Stone further teaches wherein the third substrate layer is positioned over the second substrate layer, wherein the third substrate layer is configured to reduce electromagnetic interference caused by a voltage pulse ([0043, 0045]; Fig. 1, element 16; it is stated that in Wenger that there are at least two substrate layers where the first layer is conductive and the second layer is one that insulates the first layer, and it is stated that the system can comprise several layers. Combining the electromagnetic shield layer as taught by Stone with the conductive layer already having an insulating layer disposed on the first conductive layer would result in the electromagnetic shield layer becoming a third substrate layer). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the third substrate layer is positioned over the second substrate layer, wherein the third .
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 08/20/2021, with respect to the rejections of claims 1, 12, and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Silver ‘925.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794